DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,232,985 to Bisio. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to delete limitations from the ‘985 claims such as closing bottom at the upper edge, engagement element having a vertically extending engagement face, etc. if such limitations were not wanted since it has been held that omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter.1989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by US 2004/0200797 to Hicks et al. (Hicks).
Regarding claim 1, Hicks discloses a cap (Fig 1) which can be used as recited, the cap comprising an inner annular wall (36) extending from lower edge to upper edge, an annular handling portion (72) suitable to be grasped by a user to disconnect the cap from the coupling portion, the annular handling portion radially spaced from the inner annular wall to define at least one safety passage (84) between the annular handling portion and the inner annular wall, a tongue (A, Fig 1 below) connecting the annular handling portion (72) to the inner annular wall (36), a guarantee seal (50) having at least one engagement element (56) configured to rotationally engage a resistant element, at least one bridge (A, Fig 4 below) connecting portions of the seal, wherein the at least one bridge is configured to break upon rotation of the cap relative to the coupling portion such that the at least one engagement element engages a resistant element of the coupling portion thereby separating adjacent portions of the guarantee seal (in particular, since Hicks discloses the structure of the engagement element and bridge, it is believed that it can function with a resistant element as recited), at least one connecting element (B, Fig 4 below) separate from the at least one bridge which makes the guarantee seal integral to the annular handling portion (72) to retain the seal such that the seal remains . 


    PNG
    media_image1.png
    802
    689
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    610
    657
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1-3, 5-6, 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hicks in view of US Patent No. 5,853,095 to Marshall et al. (Marshall).
Regarding claim 1, in an alternative interpretation, Hicks discloses a cap (Fig 1) which can be used as recited, the cap comprising an inner annular wall (36) extending from lower edge to upper edge, an annular handling portion (72) suitable to be grasped by a user to disconnect the cap from the coupling portion, the annular handling portion radially spaced from the inner annular wall to define at least one safety passage (84) between the annular handling portion and the inner annular wall, a tongue (A, Fig above below) connecting the annular handling portion (72) to the inner annular wall (36), a guarantee seal (50).  Hicks does not teach a guarantee seal having the structure as recited.  Marshall discloses a cap (12) and a guarantee seal (14) having at least one engagement element (48) configured to rotationally engage a resistant element, at least one bridge (42) connecting portions of the seal, wherein the at least one bridge is configured to break upon rotation of the cap relative to the coupling portion such that the at least one engagement element engages a resistant element of the coupling portion thereby separating adjacent portions of the guarantee seal (in particular, since Marshall discloses the structure of the engagement element and bridge, it is believed that it can function with a resistant element as recited), at least one connecting element (44) separate from the at least one bridge which makes the guarantee seal integral to the annular handling portion to retain the seal such that the seal remains attached to the cap upon breaking of the at least one bridge.  One of ordinary skill in the art would have found it obvious to substitute the seal of the Hicks cap with a functionally equivalent seal as suggested by Marshall in order to indicate tampering since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 5, Hicks teaches the tongue (A) extend generally radially from the inner annular wall (36) to the handling portion (72) and the at least one member (44, Marshall) positioned adjacent the tongue.
Regarding claim 6, Hicks further teaches the at least one tongue including four tongues, each tongue radially extending from axis of rotation of the cap between inner annular wall and annular handling portion (Fig 1 above).
Regarding claim 11, Hicks further discloses the cap capable of use with a coupling portion having a tubular straw since it has the structure of the cap as recited.
Regarding claim 12, Hicks further discloses the cap capable of functioning with a container as recited since it has the structure of the cap as recited.

Claim 1, 7-10, 13-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hicks in view of US Patent No. 5,056,675 to Julian.
Regarding claim 1, in an alternative interpretation, Hicks discloses a cap (Fig 1) which can be used as recited, the cap comprising an inner annular wall (36) extending from lower edge In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 7, the modified Hicks teaches the cap of claim 1 and further teaches the guarantee seal including an engagement portion (30, Julian) connected to a connecting portion (40, Julian) with a bendable loop (42, Julian), wherein the engagement element (54, Julian) is on the engagement portion (30).  

Regarding claim 9, the modified Hicks teaches the cap of claim 7 and the modified Hicks further teaches the at least one member (38, Julian) securing connecting portion (40, Julian) to inner annular wall (36, Hicks).
Regarding claim 10, the modified Hicks teaches the cap of claim 7, wherein the at least one engagement element (52) includes at least two engagement elements (52, Fig 2) having a length after the at least one bridge (34) is broken, and the modified Hicks further teaches at least one member including a first safety portion (50) connecting the engagement portion (30) to the inner wall and a second connecting element (36) connecting the connecting portion (40) to inner annular wall.
Regarding claim 13, the modified Hicks teaches the cap of claim 7 and further teaches engagement portion (30, Julian) configured to pivot (Figs 5-6) relative to connecting portion (40) at the loop (42) upon the at least one bridge (34) breaking, wherein the loop (42) maintains the engagement portion (30) and the connecting portion (40) in a broken seal configuration (Fig 7, Julian).
Regarding claim 14, Hicks discloses a cap for use as recited, the cap comprising an inner annular wall, a closing bottom to close the wall, an annular handling portion suitable to be grasped, a guarantee seal (50).  Hicks does not teach the seal having the structure as recited.  Julian discloses a cap (10) with a guarantee seal (Fig 3) having at least one engagement portion (30) with an engagement element (52) capable of engaging a resistant element, at least one connecting portion (40) connected to the engagement portion (30) with a loop (42) between the engagement portion (30) and the connecting portion (40), at least one bridge (34) connected to In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 15, Hicks further teaches the annular handling portion extending between a bottom and top edge and radially spaced from the inner annular wall to define at least one safety passage (84) between the annular handling portion and the inner annular wall.
Regarding claim 16, Hicks further discloses at least one radially extending tongue (A, Fig 1 above).
Regarding claim 17, the modified Hicks further teaches the cap of claim 14 and the modified Hicks further teaches at least one member including a first safety portion (50, Julian) connecting the engagement portion (30) to the inner wall and a second connecting element (36) connecting the connecting portion (40) to inner annular wall.
Regarding claim 18, the modified Hicks further teaches the seal including a plurality of guarantee portions connected to one another with a plurality of bridges (34) in intact seal configuration (Fig 8) prior to opening of a container, and separate from each other in broken 
Regarding claim 19, in an alternate interpretation, Hicks discloses a cap (Fig 1) for use as recited, the cap comprising an inner annular wall (36) concentric with an axis, an annular handling portion (72) suitable to be grasped by a user to disconnect the cap, the annular handling portion being concentric to the axis and radially spaced from the inner annular wall to define at least one safety passage (84) between the handling portion and inner annular wall, a guarantee seal (50) radially positioned between the inner annular wall and the annular handling portion and concentric with the axis.  Hicks does not teach a guarantee seal having the structure as recited.  Julian discloses a cap (10) and a guarantee seal (Fig 3) having at least a first engagement element (52) with a first guarantee portion and a second engagement element (52) with a second guarantee portion, wherein each of the engagement elements is configured to rotationally engage a resistant element of a coupling portion upon rotation of the cap, at least one bridge (50) connecting the first guarantee portion and the second guarantee portion and is configured to break upon at least one of the engagement elements rotationally engaging a resistant element, at least one safety member (38) connecting the seal to the cap to retain the seal such that the seal remains attached to the cap upon breaking of the at least one bridge.  One of ordinary skill in the art would have found it obvious to substitute the seal of the Hicks cap with a functionally equivalent seal as suggested by Julian in order to indicate tampering since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Regarding claim 21, the modified Hicks further teaches the guarantee seal (50) extending below lower edge of the inner annular wall and bottom edge of handling portion.
Regarding claim 22, the modified Hicks teaches the cap of claim 19 and further teaches the guarantee seal including a bendable loop (42), wherein the at least one engagement element (52) is on an engagement portion that extends from respective one of the first guarantee portion (30) and second guarantee portion.
Regarding claim 23, the modified Hicks further teaches wherein the at least one safety member includes a first safety portion (38, Julian) connecting the respective one of the first guarantee portion and the second guarantee portion to the inner annular wall (36) and a second safety connecting portion (34, Julian) connecting respective one of the first guarantee portion and the second guarantee portion to the inner annular wall (36).
Regarding claim 24, the modified Hicks teaches the cap of claim 22 and further teaches wherein the engagement portion (30) is configured to pivot relative to connecting portion (40) at the loop (42) upon bridge breaking, the loop maintains the engagement portion and connecting portion in a pivoted broken seal configuration (Fig 6).

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach the claimed tongue.  This is not persuasive because as shown from .  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hicks discloses a cap and also suggests the use of a guarantee seal, which seal can be of any type known in the art (Hicks, ¶0039).  Both Marshall and Julian discloses guarantee seals of caps having the recited structure.  One of ordinary skill in the art would have found it obvious to substitute the Hicks seal for the functionally equivalent seals disclosed by Marshall or Julian in order to facilitate tamper indication.  
Applicant’s argument that Hicks teaches away from the guarantee seals taught by Marshall or Julian is not persuasive because Hicks discloses that the seal is only an optional feature of the cap and thus incorporation of any specific seal would not prevent the functionality of the Hicks closure and furthermore Hicks discloses that any tamper evident seal structure may be employed (Hicks, ¶0039).

Conclusion
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735